            Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 1 of 13

                             UNITEDSTATES DISTRICTCOURT
                            SOUTHERNDISTRICTOF NEW YORK

SUKHDEVSINGH                          )
(A#0736 I 3875)                       )
              Petitioner,             )
                                      )
       V.                             )
                                      )       Case No.:
                                      )
Chad Wolf, Acting Secretary of        )       Petition for Writ of Habeas Corpus
The Departmentof Homeland             )
Security; Matthew Albence,            )
Acting Director,                      )
Immigration & Customs                 )
 Enforcement;                         )
Thomas Decker, Director of the        )
New York Field Office for             )
Tmmigration & Customs                 )
Enforcement)                          )
              Respondents.            )
                                      )
                                      )


                       PETITIONFORWRIT OF HABEASCORPUS
                            PURSUANTTO 28 U.S.C.§ 2241

       Petitioner, Sukhdev Singh, respectfully petitions this Honorable Court for a writ of habeas

corpus to remedy his unlawful detention by Respondents, as follows:

                                          INTRODUCTION

   1. The crux of this case lies in the unlawful detention of the Petitioner and is part of a pattern

       and practice of detaining for immediate removal non-citizenswho, although they may have

       final removal orders, arc following the government' s own regulations to pursue lawful

       immigration status based on their marriages to lJ.S. citizens.

   2. The Petitioner is one of these non-citizens who had been regularly reporting to the United

      States Department of Homeland Security under an Order of Supervision, who is married


                                                 1
           Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 2 of 13

    to a United States Citizen, and is pursuing legalization through an immediate relative 1-130

    petition.

3. The Petitioner 's well-establ ished path to legalization has been cut off and threatens

    irreversible harm to his close-knit family.

4. In 2016, the United States Citizenship & Immigration Services, itself a branch of the United

   States Department of Homeland Security, expanded exist ing avenues for legal relief by

   allowing non-citizens like the Petitioner herein to legalize the status irrespective of their

   fina l orders of removal. These avenues for legal relief allowed such Petitioners to remain

   stateside with their U.S. citizen immediate fami ly while the legalization process played

   itself out. These avenues were designed to promote family unity, to avoid the hardship that

   must all too often ensue when a spouse and parent is forced to leave the United States for

   years to await the processing of their immigration cases .

5. The Petitioner is one of many who have emba rked on this path; his U.S. cit izen spouse

   filed an 1-130petition in his behalf in Febrnary of 2019. T his petition remains pending.

   The approval of this I-130 petition will allow the Respondent to pursue waivers curing his

   removal orders and unlawful stat us while he remains stateside with his family. The 1-130

   is thus the critical first step in a well-trod legalization process.

6. Petitioner is the archetypal beneficiary of the legalization process provided for by the

   regulations. He is the spouse ofa United States. He has three United States Citizen children

   with his spouse. One of his ch ildren has cerebral palsy and is in need of constant medical

   care.




                                               2
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 3 of 13

7. While his petition pends, Petitioner had heretofore been dutifully reporting to the United

   States Department of Homeland Security under a valid Order of Supervision pursuant to

   his final order of removal.

8. However, on June 8, 2020, immigration officials suddenly, without warning detained the

   Respondent. Eve n more egregious ly, these same officials promptly transferred him from

   the New York metropo litan area to an unkoovm location.

9. The U.S. Department of Homeland Security has refused to disc lose to counsel the location

   of the Petitioner and where he is headed. Immigration & Customs Enforcement's online

   detainee locator likewise provides no information as to the Petitioner's whereabouts except

   to invite interested family to contact the New York Field Office for Immigration &

   Customs En forcement.

IO. Merely detaining and attempting to remove, without warning, a Petitioner married to a

   United States Citizen and undergoing legalization, would have itself been cruel and

   unlavifu l under federal regulations, federal statute, and the Due Process Clause of the

   United States Constitution. The Courts themselves have recognized this. See e.g. You v.

   Nielsen, 18 Civ. 5392 (SONY 2018); Villavicenc io-Calderon v. Sessions, 330 FSupp . 944

   (SONY 2018); Martinez v. Nielsen, 342 F.Supp400(D. NJ 2018); Wanrong lin v. Nielsen,

   377 fl.Supp 556 (2019). However, to detain and attempt to remove such a Petitioner from

   a daughter with cereb ral pa lsy, and to do so in utmost secrecy, is appalling and shocks the

   consc.ience.

11. Petitioner seeks immediate relief staying his deportation and ordering his release from

   detention.




                                            3
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 4 of 13

                                  JURfSDfCTION AND VENUE

12. Thi.s Court has subject matter j urisdiction under Art. I, § 9, cl. 2 of the Un ited States

   Constitution (Suspension Clause); 28 U.S.C. § 1331 (federa l question); 28 U.S.C. § 1651

   (All Writs Act); 28 U.S C. § 2201 (Dec laratory Judgment Act); 28 U.S.C. § 224 1 (habeas

   corpu s).

13. Venue is proper in the Southern District of New York because the Petit ioner is subject to

   the j urisdiction of the New York Field Office of Immigration & Customs Enforcement

   Accordingly, a substantial part of the acts giving rise to the herein claims have occurred

   and will occur in the Sout hern District of New York. 28 USC 1391, 2241. Respondent

   Thomas Decker is based in the Southern Distr ict of New York and is resp onsible for

   detent ion and remova l dec isions involving the Petitioner.

                                           PARTIES

14. Petitioner Suk.bdev Sing h is a citizen oflndia and is presently in the custody of Immigration

   & Customs Enforcemen t, subject to the jurisdiction of the New York Field Office thereof.

15. Respondent Chad Wolf is the Acting Secretary of Home land Security, the department of

   the federal government respons ible for the enforcement of immigration laws. Secretary

   Wolf is the ultimate legal custodian of Mr. Lin. She is sued in her official capac ity.

16. Respo ndent MaUhew Albence is the Acting Director for ICE, the department of DHS

   respons ible for apprehending, detaining, and removing Mr. Singh. Acting Director Vitiello

   is a legal custodian of Mr. Lin. He is sued in his otlicia l capacity.

17. Respondent Thomas Decker is the Field Office D irector for the ICE-ERO New York Field

   Office . She is the immediate legal custodian of Mr. Sing h. She is sued in he r official

   capacity.



                                              4
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 5 of 13

                                  LEGAL BACKGROUND

18. The noncitizen spouses of U.S. citizens are eligible lo become lawful permanent residents

    of the United States despite previously having been ordered removed, but to do so, they

    need to leave the country in order to apply for an immigrant visa at a U.S. consulate

   abroad- a procedure known as consular processing.

19. However, once a person who is in the United States illegally leaves the United States, that

   departure may immediately trigger several bars to admissibility. Of particular note here, an

   ind.ividual who has unlawfully present in the United States for over a year is barred from

   seeking admission for ten years. 8 USC l l 82(a)(9)(B)(i)(U). An individual who has been

   ordered removed and subsequently departs the United States is likewise barred from

   seeking admission for ten years . 8 USC 1182(a)(9)(A). A person subject to the above

   grounds of inadmissibility may be eligible for a waiver. 8 USC l 182(a)(9)(B)(v) (providing

   for a waiver of unlawful presence if a spouse of parent would suffer extreme hardship). 8

   USC 1l82(a)(9)(A)(iii) (providing for consent to reapply for admission in the event of

   deportation. The processing time for a waiver frequently exceeds one year, during which

   time the non-citizen must remain abroad, apart from the very family that would suffer

   extreme hardship wi.thout him/her.

20. This is prec isely the problem that federal regulations sought to address when they

   introduced the provisional waiver process and then later expanded e ligibility for a

   provisional waiver to those with final orders of removal. See Expansion of Provisional

   Unlawful Presence Waivers of Inadmissibility; Final Rule, 81 Fed. Reg. 50244, 50245

   (July 29, 2016). By allowing both applications for consent to reapply and unlawful

   presence waivers to be adjudicated stateside prior to the applicant's departure for consular



                                            5
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 6 of 13

    processing, the pain of fami ly separation was substantially alleviated. Provisional

    Unlawful Presence Waivers of Inadmissibility for Certa in Immediate Relatives; Final Rule,

    78 Fed. Reg. 536-01 (Jan 3, 2013); 81 Fed. Reg. at 21723695 -7- 5024-01 (expansion of

    waiver program wilf "reduce!] separation time amongfamily members" and bring about

    "humanitarian and emotional benefits derived fi·om reduced separation offamilies ''.).



                              STATESIDE W AIYER PROCESS

21. The process for legalization for an individual like the Respondent with a fina l order of

    removal typically involves five parts .

22. First , the U.S.-citizen or Lawful Permanent Resident spouse files a form 1-130, Petition

    for Alien Relative, which requires establ ishing that the petitioner and beneficiary have a

    bona fide relationship.

23. Second, once the l-130 is approved, the noncitizen spouse files a Form I-212, Permission

   to Reapp ly for Admission into the United States After Deportation or Remova l. As

   amen ded in 2016, the regulations governing this waiver state that it can be conditionally

   approved for a person with a remova l order prior to that person's departure from the U.S.

   8 C.F.R. § 2 12.2(j); 2016 Fina l Rule, 81 Fed . Reg . at 50262. An 1-212 app licat ion filed as

   part of the stateside waiver process is adj udicated by the local USCIS field office, which

   usua lly takes several months.

24. Third, once a Form I-212 is conditionally approved, a noncit izen spouse applies for a

   provisional unlawful presence wa iver using Form I-601A, Application for Provisional

   Unlawful Presence Waiver. 8 C.F.R. § 212.7(e)(4)(iv) (establis hing eligibility ofa person

   with a removal order who "has a lready filed and USCIS has already granted... an



                                              6
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 7 of 13

    application for consent to reapply for admission"). This application a.lso takes several

    months to adjudicate.

25. Fourth, once the noncitizenobtains a provisional unlawfulpresencewaiver, he or she must

    go abroad to appear for an immigrant visa interview at a U.S. consulate. 8 C.F.R. §

    212.7(e)(3)(v). The departure from the U.S. executes the prior removal order. 8 U.S.C. §

    ll0l(g); 8 C.F.R. § 1241.7.After the interview, if the Departmentof State determinesno

    other groundof inadmissibilityapplies, it may issue an immigrantvisa.

26. The issuance of an immigrant visa allows the non-citizen spouse to return to the United

    States. Upon admission at a port of entry, he/she becomes a lawful pennanent resident.

27. The statesidepre-approval of the necessarywaivers typically allows the non-citizenspouse

    with no other issues lo be approved for an immigrant visa in short order upon departure,

    thus minimizing the separation that the spouses have to endure. The regulations were

    specificallydesigned to accomplishthis.



                                    FACTS OF THIS CASE

28. The Petitioner,Sukhdev Singh, and his spouse R.ajwinderKaur, have been happilymarried

   since October 17, 2014. See EXHJBITA. The Petitioner's spouse Rajwinder Kaur, has

   been a United States Citizen since 2013. See EXHIBITB.

29. Mr. Singh has consistently workedand paid taxes in the United States for over twentyyears

   now. See EXHIBITC.

30. The Petitioner and his spouse have three children together, AshmeetKaur, who is eight

   years old, Avroop Kaur, who is six, and Agamjot Kaur, who is four years old. Each of these

   children of tender age was born in the United States. See EXHIBITD.


                                           7
         Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 8 of 13

31. Importantly, Ashmeet Kaur suffers from cerebral palsy, encephalopathy, chronic lung

    disease, and seizure disorder, among other serious medical conditions. She cannot walk

    and is entire ly dependent on her parents for basic activ ities of daily life. Her four year old

    sister Agarojo t is also developmentally delayed and has congenital chloride diarrhea, a

    chronic condition. See EXHIBIT E.

32. The Petitioner has been an involved parent throughout his chi ldren's lives, providing

    feeding, hygienic care, financial support, liaison with care and educational professionals,

    as well as necessary transportation.

33. The Petitioner was ordered removed on March 10, 1999. However, he has been reporting

    to the U.S. Department of Homeland Security since April 3, 2006. See EXHIBIT F.

34. One June 8, 2020, immigrat ion officials suddenly took the Petitioner into custody without

   warning. The same day, his beloved daughter Asluneet, attached as she is to her father, had

   to be admitted to the emergency room for care related to her ongoing serious med ical

   conditions. See EXHmIT G.

35. At the time he was taken into custody, he was already well on his way to legalization, his

   wife having filed an 1-130 petition in his behalf as early as February of 2019. See

   EXIDBIT H. The petition remains pending at this time.

36. Given the facts of this case, it is simply not an option for the Petitioner to complete the

   whole process abroad. Years 11/illlikely ensue, during which the Petitioner's spouse will

   be rendered a single parent to three children. One of these children is completely disabled

   with cerebral palsy. It is unconscionable to re move the father from the equation of their

   family life, integral as he is to his daughter ' s well-being.




                                               8
               Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 9 of 13

    37. The couple had no opportunity to prepare their children for prolonged separation. Indeed,

        it is highly doubtful that any opportunity could have sufficed lo ensure that these children

        in particular could be taken care of.

    38. The Petitioner is facing imminent removal. Within the day, upon information and belief,

        he was a lready out of stat.e , at the Elizabeth Detention Center . Thereafter, he was in

        transportation. Immigration & Customs Enforcement has refused to divulge his

        whereabouts .

                                         CAUSES OF ACTION

                                            FIRST CLAIM

     VIOLATION OF THE IMMIGRATlON AND NATIONALI TY ACT AND APPLICABLE

                                            REGULATIONS

39. Plaintiffs-petitioners repeat and incorporate by reference each and every allegation contained

    in the preceding paragraphs as if fully set forth herein.

40.The Defendant-Respondents ' detention and removal of Mr. Singh from the U.S. without

   allowing him to complete the provisional waiver process will violate the Immigrat ion and

   Nationa lity Act and the applicable regulations .

4 I. Through Respondent's actions, Mr. Singh is unable to benefit from the regulations that outline

   how noncitizens with remova l orders may become legal perman ent residents through a

   "stateside" waiver process.

42. Throug h Respondents ' actions, Ms. Kaur 's 1- 130 petition on behalf of her husband and the

    approval of that petition would be mean ingless because the benefit of having her husband

    with her during the "stateside " wa iver process is frustrated by Defendant-Responden ts'

    actions.



                                                  9
            Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 10 of 13


 43. The Respondent's actions would allow them to unilaterallythwart any action taken in reliance

     on applicable regulationsand make the Petitioner ineligible to continue the process without
     warningand at their own whim.




                                          SECONDCLAIM

                        AS TO MR SJNGH'S REMOVALFROM THE US

 44. The Respondent's removal of Mr. Singh from the U.S. would violate the due processclause.

 45. Due processprotectsa noncitizen's libertyinterestin the adjudicationof applicationsfor relief

    and benefits made available under the immigrationlaws. See Arevc,lov. Ashcroft, 344 F.3d 1,

    15(1st Cir. 2003) (recognizingprotected interests in the "right to seek relief' even when there

    is no "right to the relief itself') . Due process also protects a U.S. citizen' s liberty interest in

    living with his spouse in the United States. Zablocki v. Redhail, 434 U.S. 374, 383 (1978)

    ("The freedom to marry has long been recognizedas one of the vital personalrights essential

    to the orderly pursuit of happiness by free men." (quoting Lovingv. Virginia, 388 U.S. I, 12
   ( 1967))).



                                          THIRD CLAIM

         AS TO MR. SINGH'S REMOVALFROM THE US-VIOLATIONOF THE

                             ADMINISTRATIVEPROCEDURESACT

46. The Respondent's removal of Mr. Singh from the United States would violate the

   Administrative Procedures Act's prohibition on agency action tbat is "arbitrary, capricious,

   an abuse of discretion, or otherwise not in accordancewith law." 5 USC 706(2)(a).


                                                 10
            Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 11 of 13




                                        FOURTHCLAIM

                         VIOLATION OF THE SUSPENSIONCLAUSE

 47. The Respondent's removal of Mr. Singh from the United States would violate the Suspension

      Clause by precluding any judicial review of the unlawfulnessof that action.

                                         FIFTH CLAIM

      AS TO MR. SINGH'S DETENTlON-VIOLATlONOF THE IMMIGRATIONAND

                                        NATIONALITYACT

48. The Respondent's detention of Mr. Singh violates the Immigration& NationalityAct.

49. The Immigrationand Nationality Act (INA) provides for mandatorydetention during the 90-

     day "removal period" that begins immediately after a noncitizen' s order of removal becomes

     final. 8 U.S.C. § 1231(a)(l). However, after the 90-day removal period, the !NA and its

    applicable regulations provide that detaining noncitizens is generally permissible only upon

    notice to the noncitizen and after an individualizeddeterminationof dangerousnessand flight

    risk. See 8 U.S.C. § 1231(a)(6); 8 C.F.R § 24 l.4(d), (t), (h) & (k)

50. The government never conducted a meaningful assessmentof the Petitioner's dangerousness

    and flight risk. Detention would have been arbitrary and capricious under these standards

    insofar as it is confounds the mind how this Petitioner, who is a non-criminal, spouse of a

    United States, and father of a completely disabled child, could be either dangerous or a flight
   risk.



                                       SIXTH CLAIM

           AS TO DETENTION-VIOLATIONOF THE DUE PROCESSCLAUSE


                                              11
              Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 12 of 13



 51. The Respondent's detention of the Petitioner violates the Due Process Clause of the

     Fourteenth Amendment to the United States Constitution .

 52. Due process permits the government to take away liberty only " in certain special and narrow

     nonpunitive c ircumstances ... where a special justification ... outweighs the individual's

     constitutionally protected interest in avoiding physical restraint." Zadvydas v. Davis, 533

     U.S. 678,690 (200 I) (quotations omitted).

 53. Those substant ive limitations on detention arc closely intertwined with procedural due

     process protections. Foucha v. Louisiana,504 U.S. 71, 78-80 ( 1992). Noncitizens have a

     right to adequate procedures to determine whether their detention in fact serves the purposes

     of ensuring their appearance or protecting the community. Id. at 79; Zadvydas, 533 U.S. 692;

     Casas-Castnllon v. Dep'r of HomelandSec., 535 P.3d 942 , 949 (9th Cir. 2008). Where laws

     and regulations fail to provide such procedures, the habeas court may assess whether the

     noncitizen's immigration detention is reasonab ly related to the purposes of ensuring he r

     appearance or protecting the commun ity, Zadvydas , 533 U.S. at 699, or require re lease unless

     a bond hearing is provided.



                                    PRAYER FOR RELlEF

WHEREPORE Petitioner Suk:hdev Singh respectfully request that the Court:

       A Assume jurisdict ion over this matter;

       B. Temporarily, preliminarily, and permanently enjoin the removal of Mr. Lin from the

       U.S.

       C. Order Mr. Lin's immediate release from custody or, in the alternative, require the

       govern ment to provide him with a prompt bond hearing



                                                  12
            Case 1:20-cv-04456 Document 1 Filed 06/10/20 Page 13 of 13



       D. Grant any further relief that the Court deems just and proper.



Dated: June I 0, 2020
New York,NY


                                                                   N!s on Madrid, Esq.

                                                                   Pollack, Pollack, Isaac, and
                                                                   DeCicco, LLP
                                                                   225 Broadway, Suite 307
                                                                   New York, NY !0007
                                                                   (212)233-8 100


                                                                   Counselfor Petilioner




                                               13
